Citation Nr: 0938891	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for hearing loss of the 
left ear.  

2.  Entitlement to service connection for hearing loss of the 
left ear.  

3.  Entitlement to a compensable rating for hearing loss of 
the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1945, and from March 1951 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, with a 
noncompensable initial rating, for hearing loss of the right 
ear.  He was also denied service connection for hearing loss 
of the left ear.  The Veteran subsequently initiated and 
perfected an appeal of these rating determinations, to 
include the noncompensable initial rating assigned his right 
ear hearing loss.  

The Veteran also perfected an appeal of the June 2006 denial 
of service connection for posttraumatic stress disorder 
(PTSD).  However, service connection for PTSD was 
subsequently granted within a November 2008 rating decision.  
Because the Veteran was awarded service connection for this 
disability, it is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for left ear hearing loss 
and for a compensable initial rating for right ear hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed rating decision issued in November 1998, 
the RO found the Veteran had not submitted new and material 
evidence to reopen his service connection claim for bilateral 
hearing loss.  

2.  Evidence submitted since the last final rating decision 
of November 1998 includes competent evidence suggesting the 
possibility of acoustic trauma during military service 
resulting in hearing loss of the left ear.  This evidence is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision finding no new and 
material evidence had been submitted to reopen the service 
connection claim for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the November 1998 rating decision 
is new and material, and the Veteran's service connection 
claim for hearing loss of the left ear is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim to reopen, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The Veteran seeks to reopen his service connection claim for 
hearing loss of the left ear.  In a November 1998 rating 
decision, the RO denied a prior application received from the 
Veteran to reopen a service connection claim for bilateral 
hearing loss.  Because he did not file a timely notice of 
disagreement regarding this determination, the November 1998 
denial became final.  38 U.S.C.A. § 7105 (West 2002).  

In its June 2006 rating decision, the RO appeared to consider 
the Veteran's service connection claim for left ear hearing 
loss on the merits, without consideration of whether new and 
material evidence had been submitted.  Nevertheless, the 
Board must address the issue of new and material evidence in 
the first instance because it determines the Board's 
jurisdiction to reach the underlying claims and to adjudicate 
the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995)).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is reopened, it will be reviewed on a de novo basis, 
with consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen.  For the 
reasons to be discussed below, at least some of this evidence 
is new and material, and his claim may be reopened for 
consideration on the merits.  

In support of his claim, the Veteran has submitted additional 
evidence which suggests possible acoustic trauma during 
military service resulting in left ear hearing loss at 
present.  These records include military service records 
indicating the Veteran, along with his unit, participated in 
numerous combat operations against Japanese forces in the 
Pacific Theater during World War II.  The Veteran's service 
personnel records also indicate the Veteran served as a 
demolitions specialist during service, and he has stated he 
was exposed to significant acoustic trauma in the form of 
explosions from demolition charges set to destroy enemy 
bunkers.  In recent statements to VA, he has testified he 
worked with explosives on a frequent basis, and was not 
issued hearing protection.  For the purposes of determining 
if reopening is warranted, this evidence is presumed 
credible.  See Duran, supra.  

This evidence is new, in that it was not previously submitted 
at the time of the November 1998 denial.  Additionally, the 
newly submitted evidence is not cumulative and redundant of 
evidence already of record, as it suggests that the Veteran 
sustained acoustic trauma during his military service, which 
may have resulted in his current diagnosis of sensorineural 
hearing loss of the left ear.  No such evidence was of record 
at the time of the prior denial, when the RO found no 
evidence of hearing loss or acoustic trauma during military 
service.  Next, because this evidence establishes a potential 
basis for in-service acoustic injury resulting in current 
hearing loss, it is material, as it bears directly and 
substantially upon the specific matter under consideration.  
Additionally, this evidence, by itself or in connection with 
evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned 
additional evidence to be both new and material.  The Veteran 
having submitted new and material evidence, his service 
connection claim for hearing loss of the left ear must be 
reopened and considered on the merits.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  


ORDER

The Veteran having submitted new and material evidence, his 
service connection claim for hearing loss of the left ear is 
reopened.  


REMAND

The Veteran's service connection claim for hearing loss of 
the left ear having been reopened, it may now be considered 
on the merits.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

In June 2007, the Veteran was afforded a VA audiological 
examination, which was amended with a July 2007 VA medical 
opinion.  In the opinion statement, a VA audiologist noted 
that the Veteran's left ear hearing acuity was within normal 
limits on service separation examination in October 1967.  
However, the examiner also noted that the Veteran's left ear 
hearing acuity showed a slight decline during the term of his 
military service, although it remained within normal limits.  
In comparing July 1964 and October 1967 audiometric testing 
results, declines in acoustic thresholds for the left ear 
were noted at 500, 2000, and 4000 hertz.  Nevertheless, the 
examiner found that because it was normal at service 
separation, it was unlikely his current hearing loss of the 
left ear was related to service.  

In Hensley v. Brown [5 Vet. App. 155 (1993)], the United 
States Court of Appeals for Veterans Claims (Court) noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  In the present case, 
the Board observes that while the July 2007 VA opinion 
statement notes a decline in the Veteran's hearing acuity of 
the left ear during military service, it did not discuss 
whether that decline was suggestive of acoustic injury during 
the Veteran's service.  As the Court noted in Hensley, a 
Veteran who displayed normal hearing acuity at service 
separation may nonetheless be awarded service connection for 
hearing loss at a later date if the medical evidence 
determines his/her hearing loss was the result of an in-
service disease or injury.  Id.  It does not appear this 
holding was taken into account in denying the Veteran's 
claim.  Therefore, the Board determines a new medical opinion 
is required.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  

The Veteran has also perfected an appeal of his claim for a 
compensable initial rating for hearing loss of the right ear.  
As hearing loss is rated differently depending on whether one 
or both ears is service-connected, the Veteran's increased 
initial rating claim is inextricably-intertwined with his 
service connection claim being remanded herein.  Therefore, 
the increased initial rating claim will be deferred pending 
resolution of the increased rating claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran's claims folder to 
a medical expert in audiological disorders 
to determine the etiology of his current 
left ear hearing loss.  The Veteran 
himself need not be scheduled for physical 
evaluation unless such evaluation is 
considered necessary by the examiner.  
After fully reviewing his medical history, 
the examiner should address the following 
question based on a review of the claims 
file:  What is the medical probability 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
current left ear hearing loss is the 
result of, or is otherwise related to, 
acoustic trauma sustained during the 
Veteran's military service, to include 
service as a demolitions specialist?  The 
examiner is reminded that in order to 
determine if an in-service disease or 
injury resulted in a current diagnosis of 
hearing loss, the Veteran need not have 
displayed hearing loss, as defined by VA 
at 38 C.F.R. § 3.385, at the time of 
service separation.  The examiner should 
provide a complete rationale for all 
conclusions reached.  If the examiner 
determines that the requested opinion 
cannot be provided without resort to mere 
speculation, he or she discuss why such an 
opinion is not possible.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


